Title: From James Madison to Thomas Jefferson, 30 October 1806
From: Madison, James
To: Jefferson, Thomas



ca. 30 October 1806

Respecting InsurrectionsSee Act 2 May 1792--Repealed
See do. 28 Feby. 1795--s. 1.
Militia may be used to repel invasions
——to Suppress an insurrection against a State, on the application of the Legislature, or, if it cannot be convened, of the Executive of the State
s. 2.  They may be employed to suppress insurrections against the U. S. (the Act of 2 May above mentioned made a certificate of a Judge of the U. S. necessary previously to the use of the militia, which this Act does not)
See Act of 8 March 1799  Volunteers of the provisional army might be used as above  (They were chiefly used to suppress the tumult in Northampton: but the Act is now not in force)
Enterprises against Foreign countries
See Act of June 5th. 1794
s. 7.  3. vol. p. 93.
The land & naval forces may be used
Thus It does not appear that regular Troops can be employed, under any legal provision agst. insurrections--but only agst. expeditions having foreign Countries for the object
